Exhibit 10.4


 
CONTRIBUTION AGREEMENT
 
 
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made as of September 27, 2013,
by and among Retail Opportunity Investments Corp., a Maryland corporation (the
“REIT”), Retail Opportunity Investments Partnership, LP, a Delaware limited
partnership (“ROIP”) and each person or entity identified as a signatory on
Schedule I (each such person or entity a “Seller” and, collectively, the
“Sellers”).  Capitalized terms used herein but not otherwise defined in this
Agreement shall have the respective meanings ascribed to them in the Purchase
Agreement, as defined below.
 
 
WITNESSETH
 
WHEREAS, pursuant to the terms and provisions of that certain Agreement for Sale
and Purchase of Partnership Interests dated as of August 15, 2013 by and among
the REIT and the Sellers signatory thereto (the “Purchase Agreement”), ROIP
intends to purchase all of the remaining general partner and limited partnership
interests in Terranomics Crossroads Associates Limited Partnership, a California
limited partnership (the “Company”) held by the Sellers that ROIP has not yet
acquired (the “Company Interests”);
 
WHEREAS, in connection with the Purchase Agreement, the REIT and, ROIP shall
enter into this Agreement with each Seller electing to receive OP Units (as
defined in the First Amended and Restated Agreement of Limited Partnership of
ROIP (the “Partnership Agreement”)) in exchange for their Company Interests in
accordance with the terms of the Purchase Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, agreements and other terms contained in
this Agreement, the parties hereto, intending to be legally bound hereby, agree
as follows:
 
1. Contribution.
 
a.  
Seller.  By executing the signature page to this Agreement, subject to the terms
and conditions hereof, the Seller, if Seller is an Accredited Investor (as
defined herein) who certifies as to such status by executing and timely
delivering the accredited investor questionnaire (each an “Eligible Seller”),
hereby agrees to subscribe for and receive, and ROIP agrees to issue, the OP
Units to the undersigned Eligible Seller in exchange for the consideration set
forth in paragraph (b) of this section.

 
b.  
Consideration.  The OP Units to be issued to each Seller payable upon the
consummation of the transactions contemplated by the Purchase Agreement (the
“Closing”) shall equal the amount of cash payable to such Seller pursuant to the
Purchase Agreement for the Company Interests divided by the Fair Market Value
(as defined below) of one OP Unit (the “Consideration”). The Fair Market Value
of one OP Unit shall equal the product of (a) the average closing price of the
shares of common stock of the REIT (the “Common Stock”) on the principal market
on which the shares of Common Stock trades during the 10 calendar days
immediately preceding the third day before the Closing (the “Stock Price”) and
(b) 1.05 (except that with respect to the OP Units issued to the persons listed
on Schedule II attached hereto the Fair Market Value shall be the Stock
Price).  If the Common Stock is not listed on an exchange then the Stock Price
shall be determined in good faith by the board of directors of REIT.

 
 
 

--------------------------------------------------------------------------------

 
2. Registration Rights.  Simultaneously herewith, the REIT and Sellers shall
enter into a registration rights agreement (the “Registration Rights Agreement”)
which shall provide for the registration under the Securities Act of 1933, as
amended (the “Securities Act”) for resale by the Sellers of certain shares of
Common Stock which may be issued to Sellers in accordance with the provisions of
the Partnership Agreement, upon the presentation of the OP Units for redemption.
 
3. Closing.
 
a.           Conditions Precedent.
 
i.  
Conditions to Each Parties Obligations.  No government or agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign (collectively, a “Governmental Authority”) shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, judgment, injunction or other order (whether temporary,
preliminary or permanent), in any case which is in effect and which prevents or
prohibits consummation of any of the transactions contemplated in this Agreement
(which condition may not be waived by any party) nor shall any of the same
brought by a Governmental Authority of competent jurisdiction be pending that
seeks the foregoing.

 
ii.  
Conditions to Obligations of the REIT and ROIP.  The obligations of the REIT and
ROIP to effect the actions contemplated by this Agreement are further subject to
satisfaction of the following conditions (any of which may be waived by the REIT
and ROIP, in whole or in part, in their sole discretion):

 
(1) Representations and Warranties.  Except as would not have a material adverse
effect, the representations and warranties of each Seller contained in this
Agreement, shall be true and correct at the Closing.
 
(2) Performance by the Sellers.  Each Seller shall have performed in all
material respects all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing.
 
 
2

--------------------------------------------------------------------------------

 
(3) Consents, Etc.  All necessary consents and approvals of Governmental
Authorities or third parties (including lenders) for each Seller to consummate
the transactions contemplated hereby (except for those the absence of which
would not have a material adverse effect on the ability of such Seller to
consummate the transactions contemplated by this Agreement) shall have been
obtained.
 
(4) No Material Adverse Change.  There shall have not occurred between the date
hereof and the Closing any material adverse change in any of the assets,
business, financial condition, results of operation or prospects of the Company.
 
(5) Bankruptcy.  There shall not have been a bankruptcy or similar insolvency
proceeding with respect to the Company.
 
iii.  
Conditions to Obligations of the Sellers.  The obligation of each Seller to
effect the actions contemplated by this Agreement are further subject to
satisfaction of the following conditions:

 
(1) Representations and Warranties.  Except as would not have a material adverse
effect, the representations and warranties of the REIT and ROIP contained in
this Agreement shall be true and correct at the Closing.
 
(2) Performance by the REIT and ROIP.  The REIT and ROIP shall have performed in
all material respects all agreements and covenants required by this Agreement to
be performed or complied with by it on or prior to the Closing.
 
(3) Consents, Etc.  All necessary consents and approvals of Governmental
Authorities or third parties (including lenders) for the Sellers to consummate
the transactions contemplated hereby (except for those the absence of which
would not have a material adverse effect on the ability of the Sellers to
consummate the transactions contemplated by this Agreement) shall have been
obtained.
 
(4) Registration Rights Agreement. The REIT and ROIP shall have entered into the
registration rights agreement substantially in the form attached as Exhibit M to
the Purchase Agreement.  This condition may not be waived by any party.
 
b.  
Time and Place.  Subject to satisfaction or waiver of the conditions in set
forth in paragraph (3)(a) of this section, the closing of the transactions
contemplated hereby shall occur on the Closing.  The closing shall take place at
the offices of the Escrow Agent (as defined in the Purchase Agreement) or such
other place as determined by agreement of the parties.

 
c.  
Delivery of OP Units.  The issuance of the OP Units shall be evidenced by an
amendment to the Partnership Agreement.  On the Closing, (or as soon as
reasonably practicable thereafter), ROIP shall deliver or cause to be delivered
to each Seller an executed copy of such amendment.

 
 
3

--------------------------------------------------------------------------------

 
d.  
Closing Deliveries.  On the Closing, the parties shall make, execute,
acknowledge and deliver, or cause to be made, executed, acknowledged and
delivered through the attorney-in-fact or the power of attorney (both as
described and set forth in the Partnership Agreement) any other documents
reasonably requested by the REIT and ROIP or reasonably necessary or desirable
to assign, transfer, convey, contribute and deliver the Company Interests, free
and clear of all pledges, claims, liens, charges, restrictions, controls,
easements, rights of way, exceptions, reservations, leases, licenses, grants,
covenants and conditions, encumbrances and security interests of any kind or
nature whatsoever (collectively, “Liens”) and to effectuate the transactions
contemplated hereby.

 
e.  
Tax Withholding.  The REIT and ROIP shall be entitled to deduct and withhold,
from the Consideration payable pursuant to this Agreement to any Seller, such
amounts as the REIT or ROIP is required to deduct and withhold with respect to
the making of such payment under the Internal Revenue Code of 1986, as amended,
together with the rules and regulations promulgated or issued thereunder (the
“Code”) or any provision of federal, state, local or foreign tax law.  To the
extent that amounts are so withheld by the REIT or ROIP, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Seller in respect of which such deduction and withholding was made by the REIT
or ROIP.

 
4. Representations, Warranties and Covenants of Seller.  Each Seller, severally
and not jointly, hereby represents and warrants to, and covenants with the REIT
and ROIP as of the date hereof as follows:
 
a.  
Organization; Authority.  If such Seller is an individual, such Seller has the
legal capacity and authority to execute, deliver and perform its obligations
under this Agreement, and no individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization or other entity (collectively, a “Person”) has any community
property rights, by virtue of marriage or otherwise, with respect to such
Company Interests (unless the person holding such rights is also a signatory
hereto).  If such Seller is a Person other than an individual, such Seller has
been duly organized, is validly existing and in good standing under the
applicable laws, statutes, rules, regulations, codes, orders, ordinances,
judgments, injunctions, decrees and policies of any Governmental Authority
(collectively, the “Laws”) of its jurisdiction of organization, and has all
requisite power and authority to enter this Agreement, each agreement
contemplated hereby and to carry out the transactions contemplated hereby and
thereby.

 
b.  
Due Authorization and Enforceability.  If such Seller is a Person other than an
individual, the execution, delivery and performance of this Agreement by such
Seller has been duly and validly authorized by all necessary action required of
such Seller.  This Agreement and each agreement, document and instrument
executed and delivered by or on behalf of such Seller pursuant to this Agreement
constitutes, or when executed and delivered will constitute, the legal, valid
and binding obligation of such Seller, each enforceable against such Seller in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar Laws relating to creditors’ rights and general
principles of equity.

 
 
4

--------------------------------------------------------------------------------

 
c.  
Ownership of Interest.  Such Seller is the record owner of the Company Interests
owned by it as set forth on Schedule I, and has the power and authority to
transfer, sell, assign and convey to the REIT or ROIP, as applicable, such
Company Interests, free and clear of any Liens and, upon delivery of the
Consideration for such Company Interests as provided herein, the REIT or ROIP,
as applicable, will acquire good and valid title thereto, free and clear of any
Liens.  Except as provided for or contemplated by this Agreement or the other
applicable documents, there are no rights, subscriptions, warrants, options,
conversion rights, preemptive rights, agreements, instruments or understandings
of any kind outstanding (i) relating to the Company Interests owned by such
Seller or (ii) to purchase, transfer or to otherwise acquire, or to in any way
encumber, any of the interests which comprise such Company Interests or any
securities or obligations of any kind convertible into any of the interests
which comprise such Company Interests, or other equity interests or profit
participation of any kind in the Company.

 
d.  
Consents and Approvals.  No consent, waiver, approval, authorization, order,
license, certificate or permit of, or filing or registration with a Person or
any Governmental Authority or under any Laws is required to be obtained by such
Seller in connection with the execution, delivery and performance of this
Agreement and the transactions contemplated hereby.

 
e.  
No Violation.  None of the execution, delivery or performance of this Agreement,
any agreement contemplated hereby between the parties to this Agreement and the
transactions contemplated hereby between the parties to this Agreement does or
will, with or without the giving of notice, lapse of time, or both, violate,
conflict with, result in a breach of, or constitute a default under or give to
others any right of termination, acceleration, cancellation or other right
under, (A) the organizational documents, if any, of such Seller, (B) any
agreement, document or instrument to which such Seller is a party or by which
such Seller is bound, (C) does not and will not violate any Laws applicable to
or binding upon the Seller, or (D) any term or provision of any judgment, order,
writ, injunction, or decree binding on such Seller is (or its assets or
properties).

 
f.  
Non Foreign Person.  Such Seller is a United States person (as defined in the
Code) and is, therefore, not subject to the provisions of the Code relating to
the withholding of sales or exchange proceeds to foreign persons.

 
g.  
Taxes.  Such Seller has paid all taxes relating to its Company Interests
required to be paid by it (after giving effect to any filing extension properly
granted by a Governmental Authority having authority to do so).

 
 
5

--------------------------------------------------------------------------------

 
h.  
Solvency.  Such Seller has been and will be solvent at all times prior to and
for the ninety (90) day period following the transfer of its Company Interests
to ROIP.

 
i.  
Litigation.  There is no litigation or proceeding, either judicial or
administrative, pending or threatened, affecting all or any portion of Seller’s
Company Interests or Seller’s ability to consummate the transactions
contemplated hereby which, if adversely determined, would adversely affect the
Seller’s ability to consummate the transactions contemplated hereby.  Seller has
not received notice of any, and to its knowledge there is no, outstanding order,
writ, injunction or decree of any Governmental Authority against or affecting
all or any portion of its Company Interests, which in any such case would impair
Seller’s ability to enter into and perform all of its obligations under this
Agreement.

 
j.  
Seller’s Investment Representations and Warranties.  Seller represents and
warrants to the REIT and  ROIP as follows:

 
i.  
Upon the issuance of OP Units to Seller, (i) Seller shall become subject to, and
shall be bound by, the terms and provisions of the Partnership Agreement (a copy
of which Seller acknowledges having received and reviewed), including the terms
of the power of attorney contained therein, and (ii) Seller agrees to execute a
counterpart signature page to the Partnership Agreement.

 
ii.  
Such Seller is knowledgeable, sophisticated and experienced in business and
financial matters; such Seller has previously invested in securities similar to
the OP Units or Common Stock, as applicable, and fully understands the
limitations on transfer imposed by the federal securities Laws.  Such Seller has
received and carefully reviewed this Agreement and the other applicable
documents as well as all information and documents about or pertaining to the
REIT or ROIP, as applicable, and the business and prospects of the REIT or ROIP,
as applicable, and the issuance of the OP Units and the Common Stock, as
applicable, as such Seller deems necessary or desirable, and has been given the
opportunity to obtain, and has obtained, any additional information or documents
and to ask questions and receive answers about such information and documents,
the REIT or ROIP, as applicable, and the business and prospects of the REIT or
ROIP, as applicable, which such Seller deems necessary or desirable to evaluate
the merits and risks related to its investment (including, making an informed
business decision) in the OP Units or the Common Stock, as applicable; and such
Seller understands and has taken cognizance of all risk factors related to the
purchase of the OP Units and the Common Stock, as applicable.  Such Seller is
relying upon its own independent analysis and assessment (including with respect
to taxes), and the advice of such Seller’s advisors (including tax advisors),
and not upon that of the REIT or ROIP, as applicable, or any of the REIT’s or
ROIP’s, as applicable, affiliates, for purposes of evaluating, entering into,
and consummating the transactions contemplated hereby. Seller is capable of
bearing the economic risks of the transactions contemplated herein.

 
 
6

--------------------------------------------------------------------------------

 
iii.  
The OP Units to be issued to Seller, and any Common Stock issued upon redemption
thereof, will be acquired by Seller solely for his, her or its own account for
investment only and not as a nominee agent for any other person and not with a
view to, or with any intention of, an offer, distribution or resale thereof, in
whole or in part, or the grant of any participation therein, in each case, in
violation of any applicable securities laws.

 
iv.  
Seller is an “accredited investor” (as such term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act) (“Accredited Investor”). Such
Seller will, upon request, execute and/or deliver any additional documents
deemed by the REIT or ROIP to be necessary or desirable to confirm such Seller’s
Accredited Investor status.

 
v.  
Seller acknowledges that (A) the OP Units to be issued to Seller have not been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws, (B) ROIP’s reliance on such exemptions is
predicated in part on the accuracy and completeness of the representations and
warranties of Seller contained herein, (C) such OP Units, therefore, cannot be
resold unless registered under the Securities Act and applicable state
securities laws, or unless an exemption from registration is available, (D)
there is no, and there is not expected to be any, public market for the OP
Units, and (E) ROIP has no obligation or intention to register such OP Units for
resale under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws.  Seller further acknowledges that because of the
restrictions on transfer or assignment of such OP Units to be issued hereunder
which are set forth in the Partnership Agreement, Seller may have to bear the
economic risk of the investment commitment evidenced by this Agreement and any
OP Units acquired hereby for an indefinite period of time.

 
vi.  
Seller acknowledges that the OP Units to be issued to Seller hereunder may not
be redeemed for shares of Common Stock for a period of one-year from the date of
Closing.

 
vii.  
Seller acknowledges that (A) any shares of Common Stock issued upon redemption
of the OP Units may not have been registered under the Securities Act or state
securities laws by reason of a specific exemption or exemptions from
registration under the Securities Act and applicable state securities laws, (B)
such Common Stock, therefore, cannot be resold unless registered under the
Securities Act and applicable state securities laws, or unless an exemption from
registration is available, and (C) there may be no public market for the Common
Stock.  Seller further acknowledges that because of the restrictions on transfer
or assignment of any Common Stock to be issued upon redemption of the OP Units
which are set forth in the Partnership Agreement, Seller may have to bear the
economic risk of the investment commitment evidenced by this Agreement and any
Common Stock acquired upon redemption of OP Units for an indefinite period of
time.

 
 
7

--------------------------------------------------------------------------------

 
viii.  
Seller agrees to the imprinting of the legend on certificates, if any, on any
shares of Common Stock issued upon redemption thereof as set forth in the
Partnership Agreement.

 
ix.  
Each Seller agrees that it will execute all documents which the REIT or ROIP may
reasonably request at such time as the REIT or ROIP may reasonably request in
order to satisfy themselves that the offer and sale of the OP Units and, in the
future, any shares of Common Stock have been conducted in such manner as to
qualify for an exemption from registration under the Securities Act, as a
private placement under Section 4(2) thereof and/or Regulation D promulgated
thereunder, as determined by the REIT and/or ROIP.

 
k.  
Continuing Efforts.  Subject to the terms and conditions herein provided, such
Seller covenants and agrees to use its commercially reasonable efforts to take,
or cause to be taken, all actions and do, or cause to be done, all things
necessary, proper and/or appropriate to consummate and make effective the
transactions contemplated by this Agreement.

 
l.  
No Brokers or Finders.  The Seller has not entered into any agreement and is not
otherwise liable or responsible to pay any brokers’ or finders’ fees or expenses
to any person similar agent or firm with respect to this Agreement or the
issuance of any OP Units contemplated hereby, except for any such person or
similar agent or firm the fees and expenses for which such Seller shall be
solely responsible for and pay.

 
m.  
No Claims.  Each Seller represents and warrants that it does not have any claims
against the Company or any of its officers, directors or agents for breach of
fiduciary obligations, breach of the terms of applicable organizational
documents, fraud, self-dealing or any other similar cause of action.

 
n.  
No Other Representations or Warranties.  Other than the representations and
warranties expressly set forth in this section, no Seller shall be deemed to
have made any other representation or warranty in connection with this Agreement
or the transactions contemplated hereby.

 
o.  
Survival of Representations and Warranties of the Seller.  Each Seller agrees
and acknowledges that (a) the representations and warranties set forth in
paragraph (j) shall survive indefinitely and (b) all other representations and
warranties set forth in this section shall survive for a period of one-year
following the Closing.

 
 
8

--------------------------------------------------------------------------------

 
5. Representations, Warranties and Covenants of the REIT and ROIP.  The REIT and
ROIP hereby represent and warrant to, and covenant with, each Seller as of the
date hereof as follows:
 
a.  
Organization; Authority.

 
i.  
The REIT is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Maryland.  The REIT has all requisite power and
authority to enter this Agreement and the other applicable documents and to
carry out the transactions contemplated hereby and thereby.

 
ii.  
ROIP is a limited partnership duly organized, validly existing and in good
standing under the Laws of the State of Delaware.  ROIP has all requisite power
and authority to enter this Agreement and the other applicable documents and to
carry out the transactions contemplated hereby and thereby.

 
b.  
Due Authorization.  This Agreement and each agreement, document and instrument
executed and delivered by or on behalf of the REIT or ROIP pursuant to this
Agreement or the other applicable documents in connection with the exercise of
the Buyer's Purchase Option constitutes, or when executed and delivered will
constitute, the legal, valid and binding obligation of the REIT or ROIP, each
enforceable against the REIT or ROIP in accordance with its terms, subject to
applicable bankruptcy, insolvency, moratorium or other similar Laws relating to
creditors’ rights and general principles of equity.

 
c.  
Consents and Approvals.  No consent, waiver, approval or authorization of, or
filing with, any Person or Governmental Authority or under any applicable Laws
is required to be obtained by the REIT or ROIP in connection with the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby.

 
d.  
No Violation.  None of the execution, delivery or performance of this Agreement,
the other applicable documents in connection with the exercise of the Buyer's
Purchase Option, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby between the parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both, violate, conflict with, result in a breach of, or constitute a default
under (a) the organizational documents of the REIT or ROIP, (b) any term or
provision of any judgment, order, writ, injunction, or decree binding on the
REIT or ROIP, or (c) any other agreement to which the REIT or ROIP is a party
thereto.

 
e.  
No Other Representations or Warranties.  Other than the representations and
warranties expressly set forth in this section, the REIT and ROIP shall not be
deemed to have made any other representation or warranty in connection with this
Agreement or the transactions contemplated hereby.

 
 
9

--------------------------------------------------------------------------------

 
f.  
Partnership Agreement.  ROIP has furnished to Seller a true, correct and
complete copy of the Partnership Agreement.

 
g.  
Issuance of OP Units.  At the Closing: (i) the OP Units issued by ROIP to Seller
will be duly authorized by the REIT or ROIP, as applicable, and, when issued
against Consideration therefor, will be validly issued by the REIT or ROIP,
fully paid and non-assessable; and (ii) Seller will be admitted as a limited
partner of the Partnership entitled to all of the rights, privileges and other
benefits of limited partners holding similar interests under the Partnership
Agreement.

 
h.  
Reservation and Listing of Common Stock.  The shares of Common Stock to be
issued by the REIT upon redemption of the OP Units will be reserved for issuance
and the REIT will use commercially reasonable efforts to list such Common Stock
on the NASDAQ Stock Market or on any other similar exchange where the REIT has
shares of Common Stock listed (subject to official notice of issuance) prior to
the date upon which any of the OP Units becomes redeemable for shares of Common
Stock.

 
i.  
No Broker's or Finders.  The REIT and ROIP have not entered into any agreement
and are not otherwise liable or responsible to pay any brokers' or finders' fees
or expenses to any person or similar agent or firm with respect to this
Agreement or the purchase and issuance of any OP Units contemplated hereby.

 
6. Tax Cooperation.
 
The REIT, ROIP and each Seller shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of tax
returns related to the transactions pursuant to this Agreement and any audit,
litigation or administrative, judicial or other inquiry or proceeding with
respect to taxes related to the transactions pursuant to this Agreement.  Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any such
action or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.
 
7. Indemnification.
 
a.  
Indemnification.  For a period of one (1) year from and after the Closing, each
Seller, severally and not jointly, agrees to indemnify, hold harmless, and
defend the REIT, ROIP and their successors and assigns (collectively, the
“REIT’s Indemnified Persons”) from and against, and reimburse each of the REIT’s
Indemnified Persons with respect to, any and all losses, damages, liabilities,
costs, and expenses, including interest from the date of such loss to the time
of payment, penalties, and reasonable attorney fees (collectively, the
“Damages”) incurred by any of the REIT’s Indemnified Persons by reason of or
arising out of or in connection with:

 
 
10

--------------------------------------------------------------------------------

 
(1) Any breach or inaccuracy of any representation or warranty of such Seller
made in this Agreement or any Subscription Document;
 
(2) Any failure by such Seller to perform any covenant required to be performed
by such Seller pursuant to this Agreement or any Subscription Document; and
 
(3) Any claim, demand, cause of action, complaint or action arising out of any
facts or circumstances that occurred prior to Closing, regardless of fault.
 
This indemnification extends to any Damages suffered by any of REIT’s
Indemnified Persons, whether or not a claim is made against any of REIT’s
Indemnified Persons by any third party.  Nothing contained herein shall make a
person who is subject to the foregoing indemnification obligation liable for
more than the aggregate Purchase Price for such Seller’s Company Interests.
 
b.  
Defense of Claim.  If any claim is asserted against a party that would give rise
to a claim by that party against the other party for indemnification, the party
to be indemnified will promptly give written notice to the indemnifying party
concerning such claim and the indemnifying party will, at no expense to the
indemnified party, defend the claim.

 
8. Benefit of Agreement: Successors and Assigns; Assignment.  This Agreement is
only for the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns and is not intended to be for
the benefit of any third party, creditor or other person to whom any debts,
liabilities or obligations are owed by (or who otherwise has any claim against)
any party hereto; and no such third party, creditor or other person shall obtain
any right under this Agreement against any party hereto by reason of any debt,
liability or obligation (or otherwise).  This Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto, and their respective
heirs, executors, administrators, and permitted successors and assigns.
 
This Agreement may not be assigned, in whole or in part, by any party hereto
without the consent of all of the other parties hereto.
 
9. Entire Agreement Amendments.  This Agreement sets forth the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes all agreements and understandings (written and oral) with respect to
such subject matter.  No amendment or termination of this Agreement or any
provision of this Agreement shall be effective unless it is in writing and
signed by each of the parties hereto.  No waiver hereunder shall be valid unless
in writing, executed by the party against whom such waiver is sought to be
enforced.
 
10. Severability.  Each provision of this Agreement will be interpreted so as to
be effective and valid under applicable Law, but if any provision is held
invalid, illegal or unenforceable under applicable Law in any jurisdiction, then
such invalidity, illegality or unenforceability will not affect any other
provision, and this Agreement will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been included herein.
 
 
11

--------------------------------------------------------------------------------

 
11. Equitable Remedies.  The parties agree that irreparable damage would occur
to the REIT and ROIP in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the REIT and ROIP shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement by a Seller
and to enforce specifically the terms and provisions hereof in any federal or
state court located in New York, this being in addition to any other remedy to
which the REIT and ROIP is entitled under this Agreement or otherwise at law or
in equity.  Notwithstanding the foregoing, this Agreement shall not bar any
equitable remedies otherwise available to the Seller pursuant to the terms and
provisions contained in section.
 
12. Further Assurances.  The Sellers will, from time to time, execute and
deliver to the REIT or ROIP all such other and further instruments and documents
and take or cause to be taken all such other and further action as the REIT or
ROIP may reasonably request in order to effect the transactions contemplated by
this Agreement.  Notwithstanding the foregoing, the REIT or ROIP may request
from the Seller such additional information as it may deem necessary to evaluate
the eligibility of such Seller to acquire the OP Units, and may request from
time to time such information as it may deem necessary to determine the
eligibility of such Seller to hold OP Units or to enable ROIP or the REIT to
determine the Seller’s compliance with applicable regulatory requirements or tax
status, and such Seller shall provide such information as may reasonably be
requested.
 
13. Time of the Essence.  Time is of the essence with respect to all obligations
under this Agreement.
 
14. Descriptive Headings.  The descriptive headings herein are inserted for
convenience only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.
 
15. No Personal Liability Conferred.  This Agreement shall not create or permit
any personal liability or obligation on the part of any officer, director,
partner, employee or stockholder of the REIT or ROIP.
 
16. Notices.  All notices and other communications under this Agreement shall be
in writing and shall be deemed given when (a) delivered personally, (b) five (5)
days (any day that is not a Saturday, Sunday or legal holiday in the State of
California, each such day a  “Business Day”) after being mailed by certified
mail, return receipt requested and postage prepaid, (c) one (1) Business Day
after being sent by a nationally recognized overnight courier or (d) transmitted
by facsimile if confirmed within 24 hours thereafter by a signed original sent
in the manner provided in clause (a), (b) or (c) to the parties at the following
addresses (or at such other address for a party as shall be specified by notice
from such party):
 
 
12

--------------------------------------------------------------------------------

 
If to the REIT or ROIP:
 
Renaissance Towne Centre–La Jolla
8905 Towne Center Drive, 108
San Diego, CA 92122
Attn:  Chief Financial Officer
 
With a copy to:
 
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention:  Jay Bernstein
Facsimile:  (212) 878-8375
 
If to a Seller:
 
To the address indicated for such Seller on the Schedule I to this Agreement.
 
17. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Washington, without reference to
conflicts of law principles thereof.
 
18. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one Agreement binding on all parties hereto, notwithstanding that not
all parties shall have signed the same counterpart.
 
19. Special Redemption Right.  Notwithstanding any provision of the Partnership
Agreement or this Agreement to the contrary, the Sellers listed on Schedule II
attached hereto shall have the right to redeem that certain number of OP Units
set forth opposite the Sellers name on Schedule II attached hereto at any time
after issuance thereof in exchange solely for cash (and not common stock of the
REIT).
 
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dated first set forth above.




RETAIL OPPORTUNITY INVESTMENTS CORP.,
a Maryland corporation
 
 
By:  ________________________
Name:  Michael B. Haines
Title:    Chief Financial Officer




 
RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP,
a Delaware limited partnership


 
 
By:
Retail Opportunity Investments GP, LLC,

 
its general partner

 
 
By:  ________________________
Name:  Michael B. Haines
Title:    Authorized Person


 
 
 

--------------------------------------------------------------------------------

 
SELLERS:
 
TCA HOLDINGS, LLC, a Washington
limited liability company
 
 
By:   ARGUS GROUP, LTD., a Washington corporation, its Manager
 
By: ________________________
Name: ______________________
Title: _______________________
 
 
SHER GP, INC., a Washington corporation
 
By: ________________________
Name: ______________________
Title: _______________________
 
 
 
ESTATE OF DORIS BLUM
 
_______________________________________
Personal Representative of the Estate of Doris Blum
 
_______________________________________
BLUM FAMILY TRUST
 
_______________________________________
Trustee of the Blum Family Trust
 
 
JOSEPH BLUM IRREVOCABLE TRUST
 
_______________________________________
Trustee of the Joseph Blum Irrevocable Trust
 
_______________________________________
Ari Blum
 
_______________________________________
Morgan Blum
 
 
 

--------------------------------------------------------------------------------

 
_______________________________________
Thomas Bomar
 
 
TRUST B UNDER THE HARRIS TRUST
U/A DATED 7/22/88
 
_______________________________________
Trustee of Trust B under the Harris Trust u/a
dated 7/22/88
 
 
RAWSON, BLUM & COMPANY




By:  ____________________________________
Name: __________________________________
Title: ___________________________________




RAWSON LIVING TRUST

_______________________________________
Trustee of the Rawson Living Trust




ARGUS GROUP, LTD.




By: ____________________________________
Name: __________________________________
Title: ___________________________________




EUGENE E. AND KATHLEEN B. CLAHAN REVOCABLE TRUST U/A DATED 11/11/88


_______________________________________
Trustee of the Eugene E. and Kathleen B. Clahan Revocable Trust u/a dated
11/11/88
 
 
 
 

--------------------------------------------------------------------------------

 
MERRITT AND PAMELA SHER LIVING TRUST
 
_______________________________________
Trustee of the Merritt and Pamela Sher Living Trust




ESTATE OF SYLVIA SHER

_______________________________________
Personal Representative of the
Estate of Sylvia Sher




SYDNEY SHER MARITAL TRUST

_______________________________________
Trustee of the Sydney Sher Marital Trust




TERRANOMICS INVESTMENT
PARTNERSHIP




By: ____________________________________
Name: __________________________________
Title: ___________________________________




TERRANOMICS, a California corporation




By: ____________________________________
Name: __________________________________
Title: ___________________________________




RONALD SHER

_______________________________________
Ronald Sher
 
 
 

--------------------------------------------------------------------------------

 
Schedule I








Sellers
Address
Number of Company Interests
Number of Company Units
Number of
OP Units
TCA Holdings, LLC
10500 NE 8th St., Suite 850
Bellevue, WA 98004
 
37.431126%
2,361.19391
1,931,813
Sher GP, INC.,
c/o Ronald Sher
10500 NE 8th St., Suite 850
Bellevue, WA 98004
 
0.081310%
5.12912
4,196
Estate of Doris Blum
505 Sansome Street, Suite 450
San Francisco, CA 94111
 
0.142514%
8.98990
7,723
Blum Family Trust
c/o Rawson, Blum & Co.
505 Sansome Street, Suite 450
San Francisco, CA 94111
 
0.930250%
58.68110
48,010
Joseph Blum Irrevocable Trust
c/o Rawson, Blum & Co.
505 Sansome Street, Suite 450
San Francisco, CA 94111
 
0.089165%
5.62460
4,602
Ari Blum
68 Madrone Avenue
Larkspur, CA 94939
 
0.276881%
17.46570
14,290
Morgan Blum
3678 23rd Street
San Francisco, CA 94110
 
0.276881%
17.46570
14,290
Thomas Bomar
71 Reed Ranch Road
Tiburon, CA 94920
 
0.469594%
29.62250
24,236
Trust B under the Harris Trust u/a dated 7/22/88
David R. Harris, Trustee
12636 Indio Ct.
Saratoga, CA 95070
 
0.090094%
5.68320
4,882
Rawson, Blum & Company
c/o Rawson, Blum & Co.
505 Sansome Street, Suite 450
San Francisco, CA 94111
 
0.014188%
0.89500
732
Rawson Living Trust
c/o David Rawson
2744 Green Street
San Francisco, CA 94123
 
1.541606%
97.24610
79,562

 
 
 

--------------------------------------------------------------------------------

 
Argus Group, Ltd.
c/o Ronald Sher
10500 NE 8th Street, Suite 850
Bellevue, WA 98004
0.483618%
30.50710
24,959
Eugene E. and Kathleen B. Clahan Revocable Trust u/a dated 11/11/88
c/o Eugene Clahan
16 Meadow Avenue
Kentfield, CA 94904
 
0.907587%
57.25150
46,840
Merritt and Pamela Sher Living Trust
c/o Sher Partners
10500 NE 8th St., Suite 850
Bellevue, WA 98004
 
2.258326%
142.45765
116,552
Estate of Sylvia Sher
c/o Ronald Sher
10500 NE 8th St., Suite 850
Bellevue, WA 98004
 
1.343570%
84.75380
72,808
Sydney Sher Marital Trust
Ronald Sher, Trustee
10500 NE 8th St., Suite 850
Bellevue, WA 98004
1.343570%
84.75380
72,808
Terranomics Investment Partnership
c/o Metrovation
10500 NE 8th St., Suite 850
Bellevue, WA 98004
 
0.707780%
44.64750
36,528
Terranomics
c/o Sher Partners
10500 NE 8th St., Suite 850
Bellevue, WA 98004
 
0.028647%
1.80710
1,478
Ronald Sher
10500 NE 8th St., Suite 850
Bellevue, WA 98004
2.583293%
162.95685
133,323

 
 
 

--------------------------------------------------------------------------------

 
Schedule II


Sellers Entitled to Special Redemption Right






Sellers
Number of
OP Units
   
Estate of Doris Blum
 
7,723
Trust B under the Harris Trust u/a dated 7/22/88
 
4,882
Sydney Sher Marital Trust
 
72,808
Estate of Sylvia Sher
72,808
   




